Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 10, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her position as a graphic artist because she violated her employer’s policy against making personal telephone calls in excess of five minutes, and the Board disqualified her from receiving unemployment insurance benefits upon the basis that she was terminated for misconduct. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence. The employer’s general manager testified that claimant had been warned that she was not to use the telephone to make personal calls that lasted more than five minutes, and claimant acknowledged receiving such warning in writing. Following this warning, the employer’s representative observed claimant using the telephone in violation of the employer’s policy. Although claimant could recall neither the substance of this telephone call nor its duration, the employer’s representative provided proof that, if credited by the Board, was sufficient to establish claimant’s misconduct. Accordingly, we find no reason to disturb the Board’s decision.
Mercure, J. P., Crew III, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.